          Case 1:17-cr-00630-ER Document 225 Filed 02/18/20 Page 1 of 1




                                                                   February 18, 2020
By ECF and E-Mail
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Mark S. Scott, S10 17 Cr. 630(ER)


Dear Judge Ramos:

        On February 14th, we received notice via ECF that our client, Mark Scott, has been
scheduled to appear for a bond hearing in the above-captioned matter on Tuesday, February 25,
2020 at 10:00 AM. Due to Mr. Scott’s pre-scheduled medical appointment (the specifics of
which have been provided to the Government), we request that this hearing be rescheduled for
Wednesday, February 26, 2020, at a time convenient to the Court. The Government consents to
this request. Should February 26th be unsuitable, defense counsel is unavailable on February 27th
and 28th.

        In addition, Mr. Scott respectfully requests that the Court direct the Government to make
a submission no later than Friday, February 21, 2020, setting forth its arguments for any change
in bail conditions. This will allow defense counsel to investigate and respond to any arguments
that the Government may offer at or before the hearing.




                                                            Respectfully Submitted,

                                                            /s Arlo Devlin-Brown
                                                            Arlo Devlin-Brown
